                        UNITED STATES DISTRICT COURT
                          DISTRICT OF CONNECTICUT


 GEOVANNY MARTINEZ,                     :
     Plaintiff,                         :
     v.                                 :        No. 3:19-CV-0039 (VLB)
                                        :
 SEMPLE ET AL.,                         :
     Defendant(s).                      :         February 14, 2019
                                        :
                                        :
                                        :
                                        :
                                        :

  MEMORANDUM OF DECISION ON MOTION FOR TEMPORARY RESTRAINING
                        ORDER [DKT. 11]

      Plaintiff brought suit pursuant to 14 U.S.C. § 1983 on January 7, 2019,

alleging that mental health and correctional staff mistreated him in violation of his

Eighth Amendment rights. [Dkt. 1]. After initial review, the Court allowed

Plaintiff’s excessive force claims to proceed against defendants Christophie,

Pagliano, Sanchez, and Steinberg and Plaintiff’s claims for deliberate indifference

to proceed against Semple, Rodriguez, Frayne, Doe, and Bujnicki. [Dkt. 9]. On

February 13, 2019, Plaintiff filed the instant Motion for Preliminary Injunction

against Connecticut Department of Correction employees Mastri, Tardyff, and

Parniskal. [Dkt. 11].

      Preliminary injunctive relief is an extraordinary remedy and is never

awarded as a matter of right. Winter v. Natural Res. Def. Council, Inc., 555 U.S. 7,

24 (2008); Johnson v. Newport Lorillard, No. 01-Civ-9587 (SAS), 2003 WL 169797,

at *1 (S.D.N.Y. Jan. 23, 2003). “In deciding a motion for preliminary injunction, a

court may consider the entire record including affidavits and other hearsay

                                                                                      1
evidence.” Johnson, 2003 WL 169797, at *1. A movant seeking a preliminary

injunction must establish (1) irreparable harm in the absence of the injunction

and (2) either a likelihood of success on the merits or sufficiently serious

questions going to the merits to make them a fair ground for litigation and a

balance of hardships tipping decidedly in the movant’s favor. Jolly v. Coughlin,

76 F.3d 468, 473 (2d Cir. 1996); Shapiro v. Cadman Towers, Inc., 51 F.3d 328, 332

(2d Cir. 1995); Mitchell v. Cuomo, 748 F.2d 804, 806 (2d Cir. 1984).


      Plaintiff cannot establish a likelihood of success on the merits of his

underlying claim through his motion for a preliminary injunction because the

motion is unrelated to Plaintiff’s underlying action. In his request for preliminary

injunctive relief, Plaintiff names only individuals who are not parties to the action.

See [Dkt. 11]. Plaintiff presents no facts indicating that the actions of these

individuals fall within the scope of his lawsuit. Accordingly, Plaintiff’s motion for

a Temporary Restraining Order [Dkt. 11] is DENIED.


                                               IT IS SO ORDERED

                                              __________/s/____________

                                              Hon. Vanessa L. Bryant
                                              United States District Judge


Dated at Hartford, Connecticut: February 14, 2019




                                                                                     2
